 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 1 of 18 Page ID #:1



    1     LAWRENCE M. HADLEY - State Bar No. 157728
          lhadley@glaserweil.com
    2     THOMAS P. BURKE JR. - State Bar No. 288261
          tburke@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          ALEX E. JONES – Pro hac vice forthcoming
    7     aej@kjk.com
          KOHRMAN JACKSON & KRANTZ LLP
    8     One Cleveland Center
          1375 East Ninth Street, 29th Floor
    9     Cleveland, Ohio 44114
          Telephone: (216) 736-7241
   10     Facsimile: (216) 621-6536
   11
          Attorneys for Plaintiff
   12     Josie Maran Cosmetics, LLC
   13

   14                          UNITED STATES DISTRICT COURT
   15                        CENTRAL DISTRICT OF CALIFORNIA
   16                                    WESTERN DIVISION
   17     JOSIE MARAN COSMETICS, LLC,                CASE NO.:
   18                      Plaintiff,                PLAINTIFF JOSIE MARAN
                                                     COSMETICS, LLC’S COMPLAINT
   19     v.                                         FOR:
   20     MORNING BEAUTY,                            1. TRADEMARK INFRINGEMENT;
                                                     2. UNFAIR COMPETITION;
   21                      Defendants.               3. TRADEMARK DILUTION
                                                     4. VIOLATIONS OF CAL. BUS. &
   22                                                   PROF. CODE §§ 17200 ET SEQ.;
                                                     5. DECLARATORY JUDGMENT /
   23                                                   INJUNCTIVE RELIEF;
                                                     6. VIOLATION OF CAL. BUS. &
   24                                                   PROF. CODE § 14250;
                                                     7. VIOLATION OF CAL. BUS. &
   25                                                   PROF. CODE § 14247
   26                                                JURY TRIAL DEMANDED
   27

   28


                                             COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 2 of 18 Page ID #:2



    1           Plaintiff Josie Maran Cosmetics, LLC (“Plaintiff”) by and through counsel,
    2     and for its Complaint against Morning Beauty (“Defendant”), states as follows:
    3                                        INTRODUCTION
    4           1.     Defendant is engaged in the unauthorized sale of products, and is
    5     infringing upon the intellectual property rights of, Plaintiff. These unauthorized sales
    6     and infringing activities are illegal, have harmed, and will continue to harm Plaintiff.
    7                                             PARTIES
    8           2.     Plaintiff is a limited liability company, organized under the laws of the
    9     State of California.
   10           3.     Plaintiff is a manufacturer and retailer of a variety of high-end cosmetic
   11     products (collectively, the “Products”).
   12           4.     Defendant is selling the Products without Plaintiff’s authorization or
   13     consent and in violation of Plaintiff’s rights.
   14                                         JURISDICTION
   15           5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1338, as Plaintiff’s
   16     claims are based on 15 U.S.C. § 1115 and 15 U.S.C. §1125(a)
   17           6.     This Court has personal jurisdiction over Defendant because Defendant
   18     has shipped, sold and marketed the Products in California, in a manner that has
   19     harmed Plaintiff and violated its intellectual property rights.
   20           7.     Defendant is subject to the Court’s jurisdiction pursuant to Cal. Code
   21     Civ. Proc. § 410.10, as exercising such jurisdiction is not inconsistent with the
   22     Constitution of California or the United States.
   23           8.     Defendant has sufficient minimum contacts with the State of California
   24     with respect to the subject matter of this action to satisfy Constitutional due process.
   25     As a result of Defendant’s business activities directed to the state of California,
   26     Defendant could reasonably anticipate being brought into court in this forum.
   27           9.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
   28

                                                      1
                                                  COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 3 of 18 Page ID #:3



    1                                         BACKGROUND
    2                                        Plaintiff’s Business
    3           10.     Plaintiff sells the Products bearing various trademarks including: JOSIE
    4     MARAN (Reg. No. 4007094), PURE ARGAN MILK (Reg. No. 4577258), ARGAN
    5     RESERVE (Reg. No. 5197249), and ARGAN MATCHMAKER (Reg. No. 4513257)
    6     (together, the “Trademarks”). Plaintiff also registered for the trademark PURE
    7     ARGAN MILK in California (the “California Trademark”).
    8           11.     Plaintiff has spent considerable resources to develop, market and protect
    9     its Trademarks.
   10           12.     Plaintiff sells the Products on its website and on third-party e-commerce
   11     websites like Amazon.
   12           13.     Plaintiff also sells to wholesalers and authorized resellers (each, a
   13     “Reseller” and together, “Resellers”) that sell the Products in accordance with
   14     Plaintiff’s Resale Policy (the “Resale Policy”). The Resale Policy is attached as
   15     Exhibit A.
   16           14.     Plaintiff uses the Resale Policy in order to promote fair competition
   17     between Resellers and to protect its brand, its goodwill, and its valuable intellectual
   18     property, including its proprietary images, designs, and content, as well as its
   19     Trademarks.
   20           15.     The Resale Policy limits Resellers’ use of the Trademarks to avoid brand
   21     dilution, tarnishment, and confusion as to the origin of the Products.
   22           16.     The Resale Policy only permits sales of the Products to retail consumers
   23     and expressly prohibits sales to customers that intend to resell the Products, such as
   24     Defendant.
   25           17.     The Resale Policy also specifies that any warranties associated with the
   26     Products are only valid when sold by Resellers and are void if sold by resellers such
   27     as Defendant.
   28           18.     Amazon’s Marketplace Items Condition Guidelines
                                                      2
                                                  COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 4 of 18 Page ID #:4



    1     (https://www.amazon.com/gp/help/customer/display.html?nodeId=201889720)
    2     require that any product that is listed as “New” come with the “Original
    3     manufacturer's warranty, if any.”
    4           19.    Defendant lists the Products for sale as “New” despite the fact that such
    5     Products do not come with Plaintiff’s warranty.
    6           20.    The Resale Policy requires the Reseller to abide by certain quality
    7     controls related to the packaging, storing and shipping of the Products.
    8           21.     The Resale Policy also requires that the Reseller provide a certain level
    9     of customer service to consumers and to cooperate with Plaintiff in the event of a
   10     recall of or safety concerns with the Products.
   11           22.    Further, Plaintiff provides Resellers with safety information related to
   12     the Products that is not readily available to the public.
   13           23.    Plaintiff has implemented these measures to preserve brand integrity,
   14     maintain the high quality of the Products, and ensure consumers are receiving
   15     genuine, defect-free products.
   16           24.    If Resellers fail to abide by these requirements, it poses risks to
   17     consumers and damages the goodwill and reputation of Plaintiff.
   18           25.    Unauthorized resellers, such as Defendant, do not always abide by these
   19     quality controls and customer service requirements, and Plaintiff has no way to verify
   20     and ensure that unauthorized resellers abide by these quality controls and customer
   21     service requirements.
   22                                   The Growth of E-Commerce
   23           26.    The explosion of e-commerce websites, particularly Amazon, has created
   24     problems for manufacturers in terms of ensuring that products being sold are genuine,
   25     defect free products.
   26           27.    In this e-commerce age, unauthorized resellers can obtain a
   27     manufacturer’s products from a variety of sources and sell them anonymously online.
   28           28.    Many times these products may be materially different in that they are
                                                      3
                                                  COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 5 of 18 Page ID #:5



    1     damaged, expired, or of an inferior quality. However, given the nature of e-commerce
    2     sales, consumers unknowingly purchase these products believing them to be genuine.
    3           29.    Indeed, on Amazon.com, all sales of a particular product are sold under
    4     one Amazon Standard Identification Number (ASIN), so consumers have no way of
    5     knowing whether a product is coming from an authorized reseller offering genuine
    6     products or from an unauthorized reseller offering an inferior version of such
    7     products.
    8           30.    Because these resellers are able to sell without disclosing their identity,
    9     manufacturers are unable to communicate with them about that manufacturer’s resale
   10     policies, such as Plaintiff’s quality controls and customer service requirements.
   11           31.    As set forth in detail below, undersigned counsel has attempted to
   12     contact Defendant on numerous occasions, but Defendant has never responded and
   13     continues to sell the products.
   14           32.    This is precisely the problem that e-commerce websites create;
   15     anonymous third parties sell products that may be inferior or defective, the
   16     manufacturer cannot reach these unidentified third parties, and consumers are
   17     ultimately harmed when they receive non-genuine products.
   18                 Defendant Begins Selling the Products Without Authorization
   19           33.    At least since November, 2018, Plaintiff has been aware, and has so
   20     notified Defendant, that Defendant was selling the Products bearing the Trademarks
   21     without authorization and without Plaintiff’s consent.
   22           34.    Plaintiff and Defendant’s counsel exchanged correspondence in late
   23     2018 early 2019, related to Defendant’s unauthorized sale of the Products; however,
   24     Defendant continued to sell the Products.
   25           35.    Defendant sells the Products online on Amazon.com and possibly other
   26     websites.
   27           36.    Because Defendant is an unauthorized reseller of the Products, Plaintiff
   28     cannot verify that Defendant abides by Plaintiff’s quality controls or its customer
                                                     4
                                                 COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 6 of 18 Page ID #:6



    1     service requirements.
    2           37.    Upon information and belief, Defendant does not abide by Plaintiff’s
    3     quality controls nor does Defendant offer the same level of customer service as
    4     Resellers.
    5           38.    Because Defendant is not authorized to sell the Products, the Products
    6     sold by Defendant do not come with Plaintiff’s consumer warranty for the Products.
    7           39.    Nevertheless, Plaintiff lists the Products as “New” despite the fact that
    8     Amazon’s Marketplace Items Condition Guidelines require any “New” product to
    9     come with an applicable warranty.
   10           40.    As a result, the Products sold by Defendant are non-genuine Products,
   11     and such Products are inferior to Products sold by Resellers, as they do not come with
   12     a warranty or the same suite of services as Products sold by Resellers. Additionally,
   13     Products sold by Defendant may not be handled with the same quality controls as
   14     Products sold by Resellers, which may result in a defective Product.
   15           41.    By selling non-genuine and inferior Products, Defendant is harming
   16     consumers and is infringing on Plaintiff’s rights in and to the Trademarks. The sale of
   17     non-genuine and inferior Products has tarnished and diluted the goodwill and
   18     distinctive quality of the Trademarks.
   19                   Plaintiff Demands Defendant Cease Selling the Products
   20           42.    On February 3, 2020, Plaintiff sent a letter to Defendant’s counsel
   21     informing Defendant that it was, inter alia, selling the Products without authorization
   22     and that such sales violated Plaintiff’s rights in and to the Trademarks (the “First
   23     Letter”). The First Letter is attached as Exhibit B.
   24           43.    The First Letter requested that Defendant immediately cease such
   25     conduct; however, Defendant never responded and continued to sell the Products
   26     following receipt of the First Letter.
   27           44.    On February 19, 2020, undersigned counsel sent a second letter (the
   28     “Second Letter”), again informing Defendant that its sales were unauthorized and in
                                                       5
                                                   COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 7 of 18 Page ID #:7



    1     violation of Plaintiff’s intellectual property rights. The Second Letter is attached as
    2     Exhibit C.
    3           45.    The Second Letter informed Defendant that its continued sale of
    4     Products now amounted to willful trademark infringement.
    5           46.    Plaintiff again demanded that Defendant immediately cease selling the
    6     Products.
    7           47.    Defendant never responded, but briefly took down its listing, in what was
    8     presumed an acknowledgment of the validity of Plaintiff’s claims.
    9           48.    However, Defendant began selling again, so on March 20, 2020, Plaintiff
   10     sent a third demand letter (the “Third Letter”) to Defendant demanding that it cease
   11     selling the Products and informing Defendant that its conduct violated Plaintiff’s
   12     intellectual property rights. The Third Letter is attached as Exhibit D.
   13           49.    Defendant never responded and continued to sell the Products.
   14           50.    Plaintiff sent Defendant a fourth letter on April 14, 2020 to cease selling
   15     the Products (the “Fourth Letter”), but Defendant never responded and continues to
   16     sell the Products. This Fourth Letter is attached as Exhibit E.
   17           51.    Defendant’s counsel responded on May 18, 2020, indicating that
   18     Morning Beauty would agree to settle this dispute. However, the settlement
   19     discussions ceased, and Defendant’s counsel is no longer responding to Plaintiff’s
   20     correspondence.
   21           52.    As of the date of this filing, Defendant continues to sell the Products in
   22     violation of Plaintiff’s proprietary rights.
   23

   24

   25

   26

   27

   28

                                                      6
                                                  COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 8 of 18 Page ID #:8



    1

    2

    3

    4

    5

    6

    7

    8

    9     Screenshot from https://www.amazon.com/s?k=josie+maran&me=A2ABHQFAUQZJCJ&ref=nb_sb_noss taken on

   10     June 4, 2020.

   11                                         First Claim for Relief
   12                                       Trademark Infringement
   13                                (15 U.S.C. §§ 1114 and 1125(a)(1)(A))
   14             53.     Plaintiff hereby incorporates each and every preceding paragraph as if
   15     fully restated herein.
   16             54.     Plaintiff is the owner of the Trademarks.
   17             55.     The Trademarks are valid and subsisting marks, in full force and effect,
   18     and registered with the United States Patent and Trademark Office.
   19             56.     Defendant uses the Trademarks in connection with its sale of the
   20     Products without Plaintiff’s authorization or consent.
   21             57.     The Products sold by Defendant bearing the Trademarks do not come
   22     with Plaintiff’s consumer warranty. See Ex. A.
   23             58.     Plaintiff requires that all its resellers abide by certain quality controls
   24     with respect to the storage, handling, and shipping of the Products. Id.
   25             59.     Plaintiff requires that all resellers provide a level of customer service to
   26     all consumers of the Products. Id.
   27             60.     Upon information and belief, Defendant does not abide by these quality
   28     controls and does not offer the requisite level of customer service.
                                                         7
                                                     COMPLAINT
1851375
 Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 9 of 18 Page ID #:9



    1           61.    Because Defendant does not abide by these quality controls or provide
    2     the necessary customer service, and because the Products sold by Defendant do not
    3     have a consumer warranty, these Products are not genuine and are materially different
    4     from Products sold by Plaintiff or Resellers.
    5           62.    Defendant’s unauthorized sale of the Products bearing the Trademarks
    6     has infringed on and damages the value of the Trademarks.
    7           63.    Defendant’s use of the Trademarks is likely to cause confusion, cause
    8     mistake, or deceive consumers because it suggests that the Products sold by
    9     Defendant come with Plaintiff’s consumer warranty and have been handled in
   10     accordance with Plaintiff’s quality controls when, in fact, they do not.
   11           64.    Confusion is more likely given that Defendant lists the Products as
   12     “New” despite it being a violation of Amazon’s Marketplace Items Condition
   13     Guidelines to list an item as “New” when it does not come with the manufacturer’s
   14     warranty as is the case with Defendant’s sale of the Products.
   15           65.    Defendant’s use of the Trademarks is likely to cause confusion, cause
   16     mistake, or deceive consumers because it suggests that the Products are sponsored by
   17     or authorized for sale by Plaintiff, when, in fact, they are not.
   18           66.    Defendant informed Plaintiff that its sales of the Products infringed on
   19     Plaintiff’s rights in the Trademarks.
   20           67.    As a direct and proximate result of Defendant’s continued sale of the
   21     Products bearing the Trademarks, Plaintiff has suffered and continues to suffer
   22     immediate and irreparable harm, including harm to the reputation and goodwill of its
   23     business and loss of profits in an amount to be proven at trial.
   24           68.    Plaintiff is entitled to recover damages from Defendant’s infringement
   25     and disgorge any profits from their infringing sales of the Products.
   26           69.    Plaintiff is further entitled to injunctive relief pursuant to 15 U.S.C.
   27     §1116 and increased damages pursuant to 15 U.S.C § 1117(a) because Defendant’s
   28     infringement of the Trademarks is willful.
                                                      8
                                                  COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 10 of 18 Page ID #:10



    1                                     Second Claim for Relief
    2                                       Unfair Competition
    3                                        15 U.S.C. §1125(a)
    4           70.    Plaintiff hereby incorporates each and every preceding paragraph as if
    5     fully restated herein.
    6           71.    Plaintiff is the owner of the Trademarks.
    7           72.    The Trademarks are valid and subsisting marks, in full force and effect,
    8     and registered with the United States Patent and Trademark Office.
    9           73.    Defendant uses the Trademarks in connection with its sale of the
   10     Products without Plaintiff’s authorization or consent.
   11           74.    The Products sold by Defendant are materially different than genuine
   12     Products sold by Plaintiff because Defendant’s Products do not come with Plaintiff’s
   13     consumer warranty, and upon information and belief, Defendant does not abide by
   14     Plaintiff’s quality controls or offer the necessary level of customer service to
   15     consumers.
   16           75.    Defendant’s use of the Trademarks is likely to cause confusion, cause
   17     mistake, or deceive consumers because it suggests that the Products sold by
   18     Defendant come with Plaintiff’s consumer warranty and have been handled in
   19     accordance with Plaintiff’s quality controls when, in fact, they do not.
   20           76.    Confusion is more likely given that Defendant lists the Products as
   21     “New” despite it being a violation of Amazon’s Marketplace Items Condition
   22     Guidelines to list an item as “New” when it does not come with the manufacturer’s
   23     warranty as is the case with Defendant’s sale of the Products.
   24           77.    Defendant’s use of the Trademarks is likely to cause confusion, cause
   25     mistake, or deceive consumers because it suggests that the Products are sponsored by
   26     or authorized for sale by Plaintiff, when, in fact, they are not.
   27           78.    Defendant’s unauthorized sale of the Products bearing the Trademarks
   28     has infringed on and damages the value of the Trademarks.
                                                      9
                                                  COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 11 of 18 Page ID #:11



    1           79.    Defendant informed Plaintiff that its sales of the Products infringed on
    2     Plaintiff’s rights in the Trademarks.
    3           80.    As a direct and proximate result of Defendant’s continued sale of the
    4     Products bearing the Trademarks, Plaintiff has suffered and continues to suffer
    5     immediate and irreparable harm, including harm to the reputation and goodwill of its
    6     business and loss of profits in an amount to be proven at trial.
    7           81.    Plaintiff is entitled to recover damages from Defendant’s infringement of
    8     the Trademarks and disgorge any profits from their infringing sales of the Products.
    9           82.    Plaintiff is further entitled to injunctive relief pursuant to 15 U.S.C.
   10     §1116 and increased damages pursuant to 15 U.S.C § 1117(a) because Defendant’s
   11     infringement of the Trademarks is willful.
   12                                       Third Claim for Relief
   13                              Trademark Dilution (15 U.S.C. § 1125(c))
   14           83.    Plaintiff hereby incorporates each and every preceding paragraph as if
   15     fully restated herein.
   16           84.    Plaintiff is the owner of the Trademarks.
   17           85.    The Trademarks are valid and subsisting marks, in full force and effect,
   18     and registered with the United States Patent and Trademark Office.
   19           86.    Plaintiff has continuously used the Trademarks in commerce and has
   20     spent considerable sums in time and money to promote and advertise its Products
   21     using the Trademarks.
   22           87.    Plaintiff sells the Products bearing the Trademarks throughout the United
   23     States.
   24           88.    Consumers have come to associate the Trademarks with Plaintiff and the
   25     Products.
   26           89.    Consumers associate the Trademarks with high quality cosmetics.
   27           90.    Defendant is using the Trademarks in connection with the sale of the
   28     Products.
                                                     10
                                                  COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 12 of 18 Page ID #:12



    1           91.    However, the Products sold by Defendant are materially different than
    2     genuine Products sold by Plaintiff because Defendant’s Products do not come with
    3     Plaintiff’s consumer warranty, and upon information and belief, Defendant does not
    4     abide by Plaintiff’s quality controls, and Defendant does not offer the necessary level
    5     of customer service to consumers.
    6           92.    Because Defendant is selling an inferior product, Defendant’s use of the
    7     Trademarks is causing the dilution of the Trademarks by blurring and tarnishing the
    8     reputation and goodwill associated with the Trademarks in violation of 15 U.S.C. §
    9     1125(c).
   10           93.    As a direct and proximate result of Defendant’s continued sale of the
   11     Products bearing the Trademarks, Plaintiff has suffered and continues to suffer
   12     immediate and irreparable harm, including harm to the reputation and goodwill of its
   13     business and loss of profits in an amount to be proven at trial.
   14           94.    Plaintiff is entitled to recover damages from Defendant’s infringement of
   15     the Trademarks, and disgorge any profits from their infringing sales of the Products.
   16           95.    Plaintiff is further entitled to injunctive relief pursuant to 15 U.S.C.
   17     §1116 and increased damages pursuant to 15 U.S.C § 1117(a) because Defendant’s
   18     infringement of the Trademarks is willful.
   19                                    Fourth Claim for Relief
   20                                  Violation of §§ 17200 et seq.
   21           96.    Plaintiff hereby incorporates each and every preceding paragraph as if
   22     fully restated herein.
   23           97.    Defendant has knowingly sold and advertised the Products using the
   24     Trademarks, without Plaintiff’s authorization or consent.
   25           98.    The Products sold by Defendant are materially different than genuine
   26     Products sold by Plaintiff because Defendant’s Products do not come with Plaintiff’s
   27     consumer warranty, and upon information and belief, Defendant does not abide by
   28     Plaintiff’s quality controls, and Defendant does not offer the necessary level of
                                                    11
                                                 COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 13 of 18 Page ID #:13



    1     customer service to consumers.
    2            99.       As a result, Defendant is misrepresenting to consumers the Products that
    3     it is selling.
    4            100. Defendant’s use of the Trademarks is likely to cause confusion, cause
    5     mistake, or deceive consumers because it suggests that the Products sold by
    6     Defendant come with Plaintiff’s consumer warranty and have been handled in
    7     accordance with Plaintiff’s quality controls when, in fact, they do not.
    8            101. Defendant’s use of the Trademarks is likely to cause confusion, cause
    9     mistake, or deceive consumers because it suggests that the Products are sponsored by
   10     or authorized for sale by Plaintiff, when, in fact, they are not.
   11            102. Defendant’s conduct is unfair, unlawful, deceptive, and/or fraudulent and
   12     violates Cal. Bus. & Prof. Code §§ 17200 et seq.
   13            103. As a direct and proximate result of Defendant’s conduct, Plaintiff has
   14     suffered and continues to suffer immediate and irreparable harms, including harm to
   15     the reputation and goodwill of its business and loss of profits in an amount to be
   16     proven at trial.
   17            104. Plaintiffs are entitled to an injunction under Cal. Bus. & Prof. Code §
   18     17203.
   19                                        Fifth Claim for Relief
   20                              Declaratory Judgment / Injunctive Relief
   21            105. Plaintiff hereby incorporates each and every preceding paragraph as if
   22     fully restated herein.
   23            106. An actual and justiciable controversy exists between Plaintiff and
   24     Defendant related to whether Defendant has the right to sell the Products without
   25     Plaintiff’s consent, and in violation of Plaintiff’s rights in the Trademarks.
   26            107. The Court, pursuant to Cal. Code of Civ. P. §1060, Cal. Bus. & Prof.
   27     Code §17203 and §14250, 28 U.S.C. §2201, and Fed. R. Civ. P. 57, should declare
   28     that Defendant has no right or authorization to sell the Products or use the
                                                      12
                                                   COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 14 of 18 Page ID #:14



    1     Trademarks, as these actions have harmed and continue to harm Plaintiff in an
    2     amount to be determined at trial.
    3           108. The Court should further declare that the demand letters gave Defendant
    4     actual notice that it was not authorized to use the Trademarks, and that Defendant’s
    5     continued use willfully violates Plaintiff’s rights in the Trademarks.
    6           109. Additionally, the Court should enjoin Defendant from any further sales
    7     of the Products or use of the Trademarks.
    8                                      Sixth Claim for Relief
    9                                       Violation of § 14245
   10           110. Plaintiff hereby incorporates each and every preceding paragraph as if
   11     fully restated herein.
   12           111. Plaintiff is the owner of the California Trademark.
   13           112. Defendant uses the California Trademark and the Trademarks in
   14     connection with its sale of the Products without Plaintiff’s authorization or consent.
   15           113. Defendant’s use of the California Trademark and the Trademarks is
   16     likely to cause confusion, cause mistake, or deceive consumers as to the source or
   17     origin of the Products.
   18           114. Defendant’s unauthorized use of the California Trademark in commerce
   19     constitutes trademark infringement in violation of Cal. Bus. & Prof. Code §14245.
   20           115. As a direct and proximate result of Defendant’s continued sale of the
   21     Products bearing the California Trademark, Plaintiff has suffered and continues to
   22     suffer immediate and irreparable harm, including harm to the reputation and goodwill
   23     of its business and loss of profits in an amount to be proven at trial.
   24           116. Plaintiff is also entitled to the remedies set forth in Cal. Bus. & Prof.
   25     Code §14250.
   26                                    Seventh Claim for Relief
   27                                       Violation of § 14247
   28           117. Plaintiff hereby incorporates each and every preceding paragraph as if
                                                     13
                                                  COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 15 of 18 Page ID #:15



    1     fully restated herein.
    2           118. Plaintiff is the owner of the California Trademark
    3           119. Plaintiff has continuously used the California Trademark in commerce
    4     and has spent considerable sums in time and money to promote and advertise its
    5     Products using the Trademarks and the California Trademark.
    6           120. Plaintiff sells the Products bearing the Trademarks and the California
    7     Trademark throughout the United States.
    8           121. Consumers have come to associate the California Trademark and the
    9     Trademarks with Plaintiff and the Products, and the Trademarks and the California
   10     Trademark have become well known and distinctive.
   11           122. Consumers associate the Trademarks and the California Trademark with
   12     high quality cosmetics.
   13           123. Defendant is using the Trademarks and the California Trademark in
   14     connection with the sale of the Products, in violation of Cal. Bus. & Prof. Code
   15     §14247.
   16           124. As a direct and proximate result of Defendant’s continued sale of the
   17     Products bearing the California Trademark, Plaintiff has suffered and continues to
   18     suffer immediate and irreparable harm, including harm to the reputation and goodwill
   19     of its business and loss of profits in an amount to be proven at trial.
   20           125. Plaintiff is entitled to injunctive relief.
   21                                    PRAYER FOR RELIEF
   22           WHEREFORE, Plaintiff prays for judgment as follows:
   23           A.     As to the First Claim for Relief, award compensatory damages in an
   24     amount to be determined at trial, as well as attorney fees and costs, disgorge
   25     Defendant of its profits from all unauthorized sales of the Products, and permanently
   26     enjoin Defendant from using the Trademarks or selling or offering for sale the
   27     Products;
   28           B.     As to the Second Claim for Relief, award compensatory damages in an
                                                     14
                                                  COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 16 of 18 Page ID #:16



    1     amount to be determined at trial, as well as attorney fees and costs, disgorge
    2     Defendant of its profits from all unauthorized sales of the Products, and permanently
    3     enjoin Defendant from using the Trademarks or selling or offering for sale the
    4     Products;
    5           C.     As to the Third Claim for Relief, award compensatory damages in an
    6     amount to be determined at trial, as well as attorney fees and costs, disgorge
    7     Defendant of its profits from all unauthorized sales of the Products, and permanently
    8     enjoin Defendant from using the Trademarks or selling or offering for sale the
    9     Products;
   10           D.     As to the Fourth Claim for Relief, permanently enjoin Defendant from
   11     using the Trademarks or selling or offering for sale the Products, as well as any other
   12     damages to be awarded as trial;
   13           E.     As to the Fifth Claim for Relief, a declaratory judgment declaring that
   14     Defendant is unauthorized to sell the Products and is willfully violating Plaintiff’s
   15     rights in the Trademarks, and permanently enjoin Defendant from any further sales of
   16     the Products;
   17           F.     As to the Sixth Claim for Relief, permanently enjoin Defendant from
   18     using the Trademarks or selling or offering for sale the Products, any statutory
   19     damages, as well as any other damages to be awarded as trial; and
   20           G.     As to the Seventh Claim for Relief, permanently enjoin Defendant from
   21     using the Trademarks or selling or offering for sale the Products, as well as any other
   22     damages to be awarded as trial.
   23

   24

   25

   26

   27

   28

                                                    15
                                                 COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 17 of 18 Page ID #:17



    1
          DATED: June 7, 2020               Respectfully submitted,
    2

    3                                       GLASER WEIL FINK HOWARD
                                             AVCHEN & SHAPIRO LLP
    4

    5
                                            By: /s/ Thomas P. Burke Jr.
    6
                                            LAWRENCE M. HADLEY
    7                                       THOMAS P. BURKE JR.
    8
                                            KORHMAN JACKSON & KRANTZ LLP
    9                                       ALEX E. JONES
                                               Attorneys for Plaintiff
   10
                                               Josie Maran Cosmetics, LLC
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                           16
                                        COMPLAINT
1851375
Case 8:20-cv-01032-JLS-JDE Document 1 Filed 06/08/20 Page 18 of 18 Page ID #:18



    1                                  JURY DEMAND
    2      Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 38.
    3

    4                                                   /s/ Thomas P. Burke Jr.
    5
                                                       THOMAS P. BURKE JR.

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              17
                                           COMPLAINT
1851375
